Case 2:20-cv-04156-MCS-KES Document 22 Filed 12/22/20 Page 1 of 1 Page ID #:2123



   1
   2
   3
   4
                                                                        O
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES BAKER,                                Case No. 2:20-cv-04156 MCS (KES)
  12                Petitioner,
  13          v.                                 ORDER ACCEPTING FINAL REPORT
                                                AND RECOMMENDATION OF UNITED
  14    JOSIE GASTELO, Warden,                     STATES MAGISTRATE JUDGE
  15                Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
  18   other records on file herein, along with the Final Report and Recommendation of
  19   the United States Magistrate Judge. Further, the Court has engaged in a de novo
  20   review of those portions of the initial Report and Recommendation to which
  21   objections have been made. (Dkt. 19, 20.) The Court accepts the report, findings,
  22   and recommendations of the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered denying the
  24   Petition and dismissing this action with prejudice.
                                                  ejudice.
  25
  26   DATED: December 22, 2020               ____________________________________
                                                ____________________________
  27                                          MARK
                                                ARK CC. SCARSI
                                              UNITED STATES DISTRICT JUDGE
  28
